Title: From Thomas Jefferson to Bernard Peyton, 22 July 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
July 22. 25
Having occasion to make a remittance to mr Appleton of Leghorn I desired Jefferson to make provision for a sum of 500. D. which I then thought would be suffict and he informed me that I might accdly apply to you to procure such a bill for me. but I find it will require 550. D. will you therefore be so good as to procure such a bill as will place 550. D. clear of Exchange in the hands of Samuel Williams No 13. Finbury square London on acct Thos Appleton of Leghom and send the draughts to me.your’s affectlyTh: J.